Court of Appeals
                            Sixth Appellate District of Texas

                                    JUDGMENT


Cristina Rivas, Appellant                              Appeal from the 366th District Court of
                                                       Collin County, Texas (Tr. Ct. No. 366-
No. 06-20-00058-CV           v.                        02406-2016).      Memorandum Opinion
                                                       delivered by Chief Justice Morriss, Justice
Estech Systems, Inc., Appellee                         Burgess and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we affirm the trial court’s summary
judgment as to Rivas’s claims for retaliation by constructive discharge, intrusion on seclusion,
and intentional infliction of emotional distress; reverse the trial court’s summary judgment
related to her sexual harassment claim; and remand the cause to the trial court for further
proceedings consistent with this opinion.
       We further order that the appellee, Estech Systems, Inc., pay all costs of this appeal.


                                                       RENDERED JUNE 3, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk